Exhibit 10.3

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of February 13, 2020 (“Agreement”), by and
among Newborn Acquisition Corp., a Cayman Islands exempted company (the
“Company”), the initial securityholders listed on Exhibit A attached hereto
(each, an “Initial Securityholder” and collectively the “Initial
Securityholders”) and Continental Stock Transfer & Trust Company, a New York
corporation (the “Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
February 13, 2020 (“Underwriting Agreement”), with Chardan Capital Markets LLC,
acting as the representative of the underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 5,000,000 units (“Units”) of the Company, plus an additional
750,000 Units if the Underwriters exercise their over-allotment option in full.
Each Unit consists of one ordinary share of the Company, par value $.001 (an
“Ordinary Share”), one redeemable warrant, each redeemable warrant entitling its
holder to purchase one-half (1/2) of one Ordinary Share at an exercise price of
$11.50 per full Ordinary Share, and one right to receive one-tenth (1/10) of an
Ordinary Share, all as more fully described in the Company’s final Prospectus,
dated February 14, 2020 (“Prospectus”), comprising part of the Company’s
Registration Statement on Form S-1 (File No. 333-235788) under the Securities
Act of 1933, as amended (“Registration Statement”), declared effective on
February 13, 2020 (“Effective Date”).

 

WHEREAS, the Initial Securityholders have agreed as a condition of the sale of
the Units to deposit their Insider Shares (as defined in the Prospectus),
Private Units (as desfined in the Prospectus) and all securities underlying the
Private Units, as set forth opposite their respective names in Exhibit A
attached hereto (collectively “Escrow Securities”), in escrow as hereinafter
provided.

 

WHEREAS, the Company and the Initial Securityholders desire that the Escrow
Agent accept the Escrow Securities, in escrow, to be held and disbursed as
hereinafter provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Initial Securityholders
hereby appoint the Escrow Agent to act in accordance with and subject to the
terms of this Agreement with authority and power to transfer the Escrow
Securities and the Escrow Agent hereby accepts such appointment and agrees to
act in accordance with and subject to such terms without the need for any
further guaranteed share power from the Initial Securityholders.

 

2. Deposit of Escrow Securities. On or prior to the Effective Date, the Escrow
Securities shall have been issued to each of the Initial Securityholders in book
entry representing such Initial Securityholder’s respective Escrow Securities,
to be held and disbursed subject to the terms and conditions of this Agreement.
Each of the Initial Securityholders acknowledges that the such Initial
Securityholder’s Escrow Securities is legended to reflect the deposit of such
Escrow Securities under this Agreement.

 

3. Disbursement of the Escrow Securities.

 

3.1 The Escrow Agent shall hold the Insider Shares during the period (the
“Insider Shares Escrow Period”) commencing on the date hereof and (i) for 50% of
the Insider Shares, ending on the earlier of (x) six months after the date of
the consummation of the Company’s initial business combination (as described in
the Registration Statement, hereinafter a “Business Combination”) and (y) the
date on which the closing price of the Ordinary Share equals or exceeds $12.50
per share (as adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Insider Shares, ending six months after the date of the
consummation of a Business Combination. The Insider Shares shall be released
upon notice to the Escrow Agent by any Initial Securityholder or the Company
that the foregoing requirements have been met. The Company shall promptly
provide written notice of the consummation of a Business Combination to the
Escrow Agent. Upon completion of the Insider Shares Escrow Period, the Escrow
Agent shall disburse such amount of each Initial Securityholder’s Insider Shares
to such Initial Securityholder; provided, however, that if the Escrow Agent is
notified by the Company pursuant to Section 6.7 hereof that the Company is being
liquidated at any time during the Insider Shares Escrow Period, then the Escrow
Agent shall promptly destroy the certificates representing the Insider Shares;
provided further, however, that if, subsequent to the Company’s Business
Combination, the Company (or the surviving entity) subsequently consummates a
liquidation, merger, stock exchange or other similar transaction which results
in all of the shareholders of such entity having the right to exchange their
Ordinary Shares for cash, securities or other property, then the Escrow Agent
will, upon receipt of a written notice executed by the Chairman of the Board,
Chief Executive Officer or other authorized officer of the Company, in form
reasonably acceptable to the Escrow Agent, certifying that such transaction is
then being consummated or such conditions have been achieved, as applicable,
release the Insider Shares to the Initial Securityholders. The Escrow Agent
shall have no further duties hereunder after the disbursement or cancellation of
the Insider Shares in accordance with this Section 3.

 



 

 

 

3.2 Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 750,000 Units of the Company in
full within 45 days of the date of the Prospectus (as described in the
Underwriting Agreement), the Initial Securityholders agree that the Escrow Agent
shall return to the Company for cancellation, at no cost, the number of Insider
Shares held by each such holder determined by multiplying (a) the product of (i)
187,500 multiplied by (ii) a fraction, (x) the numerator of which is the number
of Insider Shares held by each such holder, and (y) the denominator of which is
the total number of Insider Shares, by (b) a fraction, (i) the numerator of
which is 750,000 minus the number of Ordinary Shares purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 750,000. The Company shall promptly provide written
notice to the Escrow Agent of the expiration or termination of the Underwriters’
over-allotment option and the number of Units, if any, purchased by the
Underwriters in connection with their exercise thereof. The Initial
Securityholders hereby irrevocably constitute and appoint Escrow Agent to
transfer the said Insider Shares on the books of the Company with full power of
substitution in the premises.

 

3.3 The Escrow Agent shall hold the Private Units during the period (the
“Private Units Escrow Period”, and together with the “Insider Shares Escrow
Period”, the “Escrow Periods”) commencing on the date hereof and ending on the
date of the consummation of the Business Combination. The Private Units shall be
released upon notice to the Escrow Agent by the Sponsor (as defined in the
Prospectus) that the foregoing requirements have been met. The Company shall
promptly provide written notice of the consummation of a Business Combination to
the Escrow Agent. Upon completion of the Private Units Escrow Period, the Escrow
Agent shall disburse each Initial Securityholder’s Private Units to such Initial
Securityholder; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that the Company is being liquidated at
any time during the Escrow Period, then the Escrow Agent shall promptly destroy
the certificates representing the Private Units. The Escrow Agent shall have no
further duties hereunder after the disbursement or cancellation of the Private
Units in accordance with this Section 3.

 

 

4. Rights of Initial Securityholders in Escrow Securities.

 

4.1 Voting Rights as a Securityholder. Subject to the terms of the Insider
Letters described in Section 4.4 hereof and except as herein provided, the
Initial Securityholders shall retain all of their rights as shareholders of the
Company during the Escrow Periods, including, without limitation, the right to
vote such shares.

 

4.2 Dividends and Other Distributions in Respect of the Escrow Securities.
During the Escrow Periods, all dividends payable in cash with respect to the
Escrow Securities shall be paid to the Initial Securityholders, but all
dividends payable in shares or other non-cash property (“Non-Cash Dividends”)
shall be delivered to the Escrow Agent to hold in accordance with the terms
hereof. As used herein, the term “Escrow Securities” shall be deemed to include
the Non-Cash Dividends distributed thereon, if any. 

 

4.3 Restrictions on Transfer. During the Escrow Periods, the only permitted
transfers of the Escrow Securities will be for transfers (i) to the Company’s
officers, directors or their respective affiliates (including for transfers to
an entity’s member upon its liquidation), (ii) to relatives and trusts for
estate planning purposes, (iii) by virtue of the laws of descent and
distribution upon death of the Initial Securityholder, (iv) pursuant to a
qualified domestic relations order, (v) by certain pledges to secure obligations
incurred in connection with purchases of the Company’s securities, (vi) by
private sales made at or prior to the consummation of a Business Combination at
prices no greater than the price at which the shares were originally purchased,
or (vii) to the Company for cancellation in accordance with Section 3.2 above or
in connection with the consummation of a Business Combination, in each case,
except for clause (vii), on the condition that such transfers may be implemented
only upon the respective transferee’s written agreement to be bound by the terms
and conditions of this Agreement and of the Insider Letter (as defined below)
signed by the Initial Securityholder transferring the Escrow Securities.

 



2

 

 

4.4 Insider Letters. Each of the Initial Securityholders has executed a letter
agreement with Chardan and the Company, dated as indicated on Exhibit A hereto,
and the form of which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of such Initial
Securityholder in certain events, including but not limited to the liquidation
of the Company.

 

5. Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non-appealable order of a
court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Securities are to be disbursed and
delivered. The provisions of this Section 5.2 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.

 

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Securityholders shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do or cause
to be done such further acts as the Escrow Agent shall reasonably request to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company, the
Escrow Securities held hereunder. If no new escrow agent is so appointed within
the 60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Securities with any court it reasonably deems
appropriate.

 



3

 

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever. 

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction.

 

6.2 Third Party Beneficiaries. Each of the Initial Securityholders hereby
acknowledges that Chardan is a third party beneficiaries of this Agreement and
this Agreement may not be modified or changed without the prior written consent
of Chardan.

 

6.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two days after the date of mailing, as follows:

 

If to the Company, to:

 

Newborn Acquisition Corp.

Room 801, Building C
SOHO Square, No. 88
Zhongshan East 2nd Road, Huangpu District
Shanghai, 200002 China

Attn: Wenhui Xiong, Chief Executive Officer

 

If to a Securityholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Fran Wolf, Jr.

 



4

 

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

Chardan Capital Markets LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

and:

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Giovanni Caruso, Esq.

 

and:

 

Greenberg Traurig, LLP

1750 Tysons Blvd., Suite 1000

McLean, VA 22102

Attn: Jason Simon, Esq.

Facsimile: (703) 749-1301

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Prospectus.

 

[Signature Page Follows]

 

5

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

    COMPANY:           NEWBORN ACQUISITION CORP.         By:       Name: Wenhui
Xiong     Title: Chief Executive Officer           INITIAL SECURITYHOLDERS:    
      NeoGenesis Holding Co., Ltd.         By:       Name: Wenhui Xiong    
Title: Chief Executive Officer           Jianjun Nie           H. David Sherman
          Li Wan           CONTINENTAL STOCK TRANSFER & TRUST COMPANY        
By:       Name:     Title:

 

6

 

 

EXHIBIT A

 

Name and Address of Initial Securityholder

 

Number

of Insider Shares or Private Units

    Date of Insider Letter or Subscription Agreement     NeoGenesis Holding Co.,
Ltd.     1,372,812 Insider Shares       February 13, 2020                      
  NeoGenesis Holding Co., Ltd.     Up to 272,500 Private Units       February
13, 2020                         Jianjun Nie     14,375 Insider Shares      
February 13, 2020                         H. David Sherman     43,125 Insider
Shares       Febraury 13, 2020                         Li Wan     7,188 Insider
Shares       February 13, 2020    

 

 

7

 

